Citation Nr: 0636785	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for dental trauma of the 
upper front four teeth for the purpose of obtaining 
Department of Veterans Affairs (VA) outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The appellant had active military service from June 1952 to 
June 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (RO).

In August 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

Several days after the hearing, the veteran submitted 
additional medical evidence without a waiver of initial RO 
consideration.  In light of the favorable decision below, and 
lack of harm to the veteran's claim, the Board accepts the 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2006).  


FINDING OF FACT

It is more likely than not that the veteran sustained an 
injury of his upper front four teeth during service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
residuals of dental trauma of teeth were incurred during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that all necessary notification and 
development action in connection with the claim on appeal has 
been accomplished.  

II.  Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate a claim for service 
connection, and what the evidence in the claims file shows, 
or fails to show, with respect to this claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the instant case, the veteran contends that he injured his 
upper front four teeth (apparently numbers 7, 8, 9, and 10) 
during a training accident.  

Unfortunately, the veteran's service department medical 
records are not available to corroborate his contentions.  
Those records are presumed to have been destroyed in a fire 
that occurred in July 1973 at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The RO sought 
information from the veteran to assist in reconstructing 
medical data, without success.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that when a 
claimant's service records are presumed destroyed, the Board 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran maintains that in July 1953, during rifle range 
practice at Fort Chaffee, Arkansas, the butt of the M-21 
rifle he had fired recoiled and cracked him in the upper 
front four teeth.  He recalled going to a service dentist the 
next day.  Based on the examination, the veteran reported 
that the service dentist advised him to remove the four 
damaged teeth, and replace them with a bridge.

The veteran's spouse has corroborated the veteran's 
recollection of the facts.  She testified under oath before 
the undersigned in August 2006 that the veteran entered 
service with his four front teeth intact.  She recalled that 
the veteran had called her during service and informed her of 
his dental injury.  During the hearing, she referenced pre-
service photographs, copies of which are of record, which 
show the veteran's front teeth.  The veteran's spouse also 
referenced an in-service photograph, of which a copy is of 
record, that shows the veteran's replaced upper front four 
teeth or bridge.

The veteran submitted an August 2005 letter from Ira R. 
Titunik, D.D.S., a forensic odonologist, in support of his 
claim.  Dr. Titunik indicated in his letter that he had 
reviewed photographs of the veteran taken before and during 
service.  The doctor noted the veteran's reported injury 
during service and that the veteran's service medical records 
had been destroyed.  Based on this information, Dr. Titunik 
opined that it was more likely than not that the teeth in the 
photographs of the veteran during service do not appear to be 
the same teeth as the pre-service photographs that the doctor 
also reviewed.  He added that, in his opinion, the in-service 
photographs indicate more likely than not, that the veteran 
had an upper anterior fixed-bridge in his mouth.  Copies of 
the described photographs are of record.

The veteran also submitted a March 2001 letter from Irving P. 
Silverman, D.M.D., who is now deceased.  Dr. Silverman 
reported that he had treated the veteran for over 30 years 
beginning in 1968.  The doctor indicated that his office 
records revealed that the veteran had a six unit anterior 
bridge that had never been replaced.

The Board finds the testimony provided by the veteran and his 
spouse credible with respect to the occurrence of his dental 
injury in service, as well as his reasons for waiting 50 
years to file his claim.  The veteran and his spouse are 
credible, as lay people, to report that the veteran had his 
upper front four teeth when he entered service, and he had 
his upper front four teeth removed during service and 
replaced with a bridge.

Based on the evidence of record, the Board finds that the 
veteran sustained an injury of the mouth, including injury 
while on active duty.  Although the veteran's service medical 
records are not available, under these circumstances, it 
seems more likely than not that the evidence supports the 
claim.  Therefore, resolving reasonable doubt in his favor, 
service connection for dental trauma of the upper front four 
teeth, requiring the need for a bridge, is appropriate.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  





ORDER

Service connection for dental trauma of the upper front four 
teeth for the purpose of obtaining VA outpatient dental 
treatment is granted.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


